Title: From Thomas Jefferson to James Walter, 19 March 1802
From: Jefferson, Thomas
To: Walter, James


            Sir
              Washington Mar. 19. 1802.
            Your favor of the 8th. inst. was recieved on the 12th. I am duly sensible of the mark of respect to me which you are pleased to testify by the name you propose to give to the town you are about to establish. it is the more grateful to me as it comes from a person, uninfluenced by personal acquaintance, and who has been able to judge me by my actions, unblinded by the mists of unprincipled slander under which public prints endeavor to cover me from the view of my constituents. with respect to the name proposed I have only to observe that it has been already given by an act of the Virginia legislature to a small town laid out on James river, the situation of which however does not seem to promise success to it’s establishment.  Accept my best wishes and assurances of respect & consideration.
          